Exhibit  10.2

 

WARRANT
TO PURCHASE SHARES OF COMMON STOCK
OF
CUBIC ENERGY, INC.

 

THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”), NOR HAS IT BEEN APPROVED BY THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES REGULATORY AUTHORITY
OF ANY STATE.  NEITHER THESE WARRANTS NOR ANY INTEREST THEREIN MAY BE OFFERED
FOR SALE, SOLD, MORTGAGED, PLEDGED, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF WITHOUT REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

No. 2009-

Warrant to Purchase            Shares

August         , 2009

of Common Stock, $0.05 Par Value Per Share

 

 

WARRANT TO PURCHASE COMMON STOCK
of
CUBIC ENERGY, INC.,
a Texas corporation
Void after the date set forth in the first paragraph hereof

 

This certifies that, for value received,
                                                       or his registered assigns
(“Holder”) is entitled, subject to the terms set forth below, to purchase from
Cubic Energy, Inc., a Texas corporation (the “Company”),              shares of
Common Stock, $0.05 par value per share, of the Company (such class of stock
being referred to herein as “Common Stock”), as constituted on August         ,
2009 (the “Issue Date”), upon compliance with the exercise provisions set forth
in Section 1 hereof, at the price of $0.85 per share (the “Exercise Price”). 
This Warrant must be exercised, if at all, prior to the earlier to occur of
5:00 p.m., Dallas, Texas time on July 31, 2014.  The shares of Common Stock
issued or issuable upon exercise of this Warrant are sometimes referred to as
the “Warrant Shares.”  The term “Warrants” as used herein shall include this
Warrant and any warrants delivered in substitution or exchange therefor as
provided herein.

 

Section 1.              Exercise of Warrant.  This Warrant may be exercised at
any time or from time to time, on any business day, for all or part of the full
number of Warrant Shares during the period of time described above, by
(i) delivery of a written notice, in the form of the subscription notice
attached hereto or a reasonable facsimile thereof (the “Exercise Notice”), to
the Company, of Holder’s election to exercise all or a portion of

 

--------------------------------------------------------------------------------


 

this Warrant, which notice shall specify the number of Warrant Shares to be
purchased, (ii) (A) payment to the Company of an amount equal to the Exercise
Price multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”) in cash or delivery of a
certified check or bank draft payable to the order of the Company or wire
transfer of immediately available funds, and (iii) the surrender of this Warrant
to a common carrier for overnight delivery to the Company on the date the
Exercise Notice is delivered to the Company (or evidence of lost Warrant, in
accordance with Section 7).  No other form of consideration shall be acceptable
for the exercise of this Warrant.  A Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of delivery of
the Exercise Notice, this Warrant and Aggregate Exercise Price referred to in
clause (ii)(A) above, and the person entitled to receive the shares of Common
Stock issuable upon such exercise shall be treated for all purposes as the
record holder of such shares as of the close of business on such date.  As soon
as practicable on or after such date, and in any event within 10 days thereof,
the Company shall issue and deliver to the person or persons entitled to receive
the same a certificate or certificates for the number of shares of Common Stock
issuable upon such exercise.  Upon any partial exercise, the Company will issue
and deliver to Holder a new Warrant with respect to the Warrant Shares not
previously purchased.  No fractional shares of Common Stock shall be issued upon
exercise of a Warrant.  In lieu of any fractional share to which Holder would be
entitled upon exercise, the Company shall pay cash equal to the product of such
fraction multiplied by the then current fair market value of one share of Common
Stock, as determined in good faith by the Company.

 

Section 2.              Payment of Taxes.

 

  All shares of Common Stock issued upon the exercise of a Warrant shall be duly
authorized, validly issued and outstanding, fully paid and non-assessable. 
Holder shall pay all taxes and other governmental charges that may be imposed in
respect of the issue or delivery thereof and any tax or other charge imposed in
connection with any transfer involved in the issue of any certificate for shares
of Common Stock in any name other than that of the registered Holder of the
Warrant surrendered in connection with the purchase of such shares, and in such
case the Company shall not be required to issue or deliver any stock certificate
until such tax or other charge has been paid or it has been established to the
Company’s satisfaction that no tax or other charge is due.

 

Section 3.              Transfer and Exchange.

 

  Subject to the restrictions set forth in Section 10(a)(iv), this Warrant and
all rights hereunder are transferable, in whole or in part.  This Warrant is
transferable only on the books of the Company maintained for such purpose at its
principal office by Holder in person or by duly authorized attorney, upon
surrender of this Warrant properly endorsed and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer.

 

2

--------------------------------------------------------------------------------


 

Section 4.              Certain Adjustments.

 

(a)           In order to prevent dilution of the rights granted hereunder, the
Exercise Price shall be subject to adjustment from time to time in accordance
with this Section 4.  For purposes of this Section 4, the term “Number of Common
Shares Deemed Outstanding” at any given time shall mean the number of shares of
Common Stock outstanding at such time on a fully diluted basis, including all
options, warrants and securities convertible into or exchangeable for shares of
Common Stock and, without duplication, the number of shares of the Common Stock
deemed to be outstanding under paragraphs 4(b)(1) to (9), inclusive, at such
time but excluding the issuance, from time to time of shares of Common Stock
issuable as equity-based compensation to certain of the Company’s directors,
executive officers or employees under the Company’s equity incentive plans that
have been approved by the Company’s stockholders.

 

(b)           Except as provided in Section 4(c), 4(d) or 4(e) hereof, if and
whenever after the date hereof the Company shall issue or sell, or shall in
accordance with paragraphs 4(b)(1) to (9), inclusive, be deemed to have issued
or sold any shares of its Common Stock for a consideration per share less than
the Current Market Price in effect immediately prior to the time of such issue
or sale, then forthwith upon such issue or sale (the “Triggering Transaction”),
the Exercise Price shall, subject to paragraphs (1) to (9) of this Section 4(b),
be reduced to an adjusted Exercise Price (calculated to the nearest hundredth of
a cent) determined by multiplying the Exercise Price immediately preceding the
new share issuance by a fraction:

 

(i)            the numerator of which shall be an amount equal to the sum of
(x) the Number of Common Shares Deemed Outstanding immediately prior to such
Triggering Transaction plus (y) the quotient of the consideration, if any,
received by the Company upon consummation of the Triggering Transaction divided
by the Current Market Price immediately prior to the time of such issue or sale;
and

 

(ii)           the denominator of which shall be the Number of Common Shares
Deemed Outstanding immediately prior to such Triggering Transaction plus (y) the
number of shares of Common Stock issued (or deemed to be issued in accordance
with paragraphs 4(b)(1) to (9)) in connection with the Triggering Transaction.

 

“Current Market Price” on any date specified herein, means the average daily
Market Price during the period of the most recent 20 consecutive business days,
ending on the business day immediately prior to such date, on which the national
securities exchanges were open for trading, except that if no Common Stock is
then listed or admitted to trading on any national securities exchange or quoted
in the over-the-counter market, the Current Market Price shall be the Market
Price on such date.  “Market Price” on any date specified herein, means the
amount per share of the Common Stock, equal to (a) the last sale price of such
Common Stock, regular way, on such date or, if no such sale takes place on such
date, the average of the closing bid and asked prices thereof on such date, in
each case as officially reported on the principal national securities exchange
on which such Common Stock is then listed or admitted to trading, or (b) if
there shall have been no trading on such date, the average of the closing bid
and asked prices of the Common Stock on such date as shown by the applicable
over-the-counter market, or (c) if

 

3

--------------------------------------------------------------------------------


 

such Common Stock is not then listed or admitted to trading on any national
exchange or quoted in the over-the-counter market, the fair value thereof
determined in good faith by the Board of Directors of the Company as of a date
which is within 20 days of the date as of which the determination is to be made.

 

For purposes of determining the adjusted Exercise Price under this Section 4(b),
the following paragraphs (1) to (9), inclusive, shall be applicable:

 

(1)           In case the Company at any time shall in any manner grant (whether
directly or by assumption in a merger or otherwise) any rights to subscribe for
or to purchase, or any options for the purchase of, Common Stock or any stock or
other securities convertible into or exchangeable for Common Stock other than
options (and the securities issued in exercise thereof) with respect to the
3,750,000 shares of Common Stock (as adjusted for stock splits, reverse stock
splits and stock dividends) issuable under the Company’s 2005 Stock Option Plan
so long as the option price on the initial date of grant equals or exceeds the
then Current Market Price (such rights or options being herein called “Options”
and such convertible or exchangeable stock or securities being herein called
“Convertible Securities”), whether or not such Options or the right to convert
or exchange any such Convertible Securities are immediately exercisable and the
price per share for which the Common Stock is issuable upon exercise, conversion
or exchange (determined by dividing (x) the total amount, if any, received or
receivable by the Company as consideration for the granting of such Options,
plus the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of all such Options, plus, in the case of such Options
which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (y) the
total maximum number of shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities) shall
be less than the Exercise Price in effect immediately prior to the time of the
granting of such Option, then the total maximum amount of Common Stock issuable
upon the exercise of such Options or in the case of Options for Convertible
Securities, upon the conversion or exchange of such Convertible Securities shall
(as of the date of granting of such Options) be deemed to be outstanding and to
have been issued and sold by the Company for such price per share.  No
adjustment of the Exercise Price shall be made upon the actual issue of such
shares of Common Stock or such Convertible Securities upon the exercise of such
Options, except as otherwise provided in paragraph (3) below.

 

(2)           In case the Company at any time shall in any manner issue (whether
directly or by assumption in a merger or otherwise) or sell any Convertible
Securities, whether or not the rights to exchange or convert thereunder are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (x) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the

 

4

--------------------------------------------------------------------------------


 

minimum aggregate amount of additional consideration, if any, payable to the
Company upon the conversion or exchange thereof, by (y) the total maximum number
of shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all
such Convertible Securities shall (as of the date of the issue or sale of such
Convertible Securities) be deemed to be outstanding and to have been issued and
sold by the Company for such price per share.  No adjustment of the Exercise
Price shall be made upon the actual issue of such Common Stock upon exercise of
the rights to exchange or convert under such Convertible Securities, except as
otherwise provided in paragraph (3) below.

 

(3)           If the purchase price provided for in any Options referred to in
paragraph (1), the additional consideration, if any, payable upon the conversion
or exchange of any Convertible Securities referred to in paragraphs (1) or (2),
or the rate at which any Convertible Securities referred to in paragraphs (1) or
(2) are convertible into or exchangeable for Common Stock shall change at any
time (other than under or by reason of provisions designed to protect against
dilution of the type set forth in Section 4(d)), the Exercise Price in effect at
the time of such change shall forthwith be readjusted to the Exercise Price
which would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(4)           On the expiration of any Option or the termination of any right to
convert or exchange any Convertible Securities, the Exercise Price then in
effect hereunder shall forthwith be increased to the Exercise Price which would
have been in effect at the time of such expiration or termination had such
Option or Convertible Securities, to the extent outstanding immediately prior to
such expiration or termination, never been issued.

 

(5)           In case any Options shall be issued in connection with the issue
or sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued without
consideration.

 

(6)           In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold or deemed to have been issued or sold for
cash, the consideration received therefor shall be deemed to be the amount
received by the Company therefor.  In case any shares of Common Stock, Options
or Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be the fair value of such consideration as determined in good faith by the
Board of Directors.  In case any shares of Common Stock, Options or Convertible
Securities shall be issued in connection with any merger in which the Company is

 

5

--------------------------------------------------------------------------------


 

the surviving corporation, the amount of consideration therefor shall be deemed
to be the fair value of such portion of the net assets and business of the
non-surviving corporation as shall be attributable to such Common Stock, Options
or Convertible Securities, as the case may be as determined in good faith by the
Board of Directors.

 

(7)           The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any shares so owned or held shall be considered an issue or
sale of Common Stock for the purpose of this Section 4(b).

 

(8)           In case the Company shall declare a dividend or make any other
distribution upon the stock of the Company payable in Options or Convertible
Securities, then in such case any Options or Convertible Securities, as the case
may be, issuable in payment of such dividend or distribution shall be deemed to
have been issued or sold without consideration.

 

(9)           For purposes of this Section 4(b), in case the Company shall take
a record of the holders of its Common Stock for the purpose of entitling them
(x) to receive a dividend or other distribution payable in Common Stock, Options
or in Convertible Securities, or (y) to subscribe for or purchase Common Stock,
Options or Convertible Securities, then such record date shall be deemed to be
the date of the issue or sale of the shares of Common Stock deemed to have been
issued or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right or subscription or
purchase, as the case may be.

 

(c)           In the event the Company shall declare a dividend upon the Common
Stock (other than a dividend payable in Common Stock) payable otherwise than out
of earnings or earned surplus, determined in accordance with generally accepted
accounting principles, including the making of appropriate deductions for
minority interests, if any, in subsidiaries (herein referred to as “Liquidating
Dividends”), then, as soon as possible after the exercise of this Warrant, the
Company shall pay to the person converting this Warrant an amount equal to the
aggregate value at the time of such exercise of all Liquidating Dividends to
which such holder would have been entitled if such holder had converted this
Warrant to Common Stock prior to the declaration of the Liquidating Dividends,
at the then applicable Exercise Price.  For the purposes of this Section 4(c), a
dividend other than in cash shall be considered payable out of earnings or
earned surplus only to the extent that such earnings or earned surplus are
charged an amount equal to the fair value of such dividend as determined in good
faith by the Board of Directors.

 

(d)           In case the Company shall at any time (i) subdivide the
outstanding Common Stock or (ii) issue a dividend on its outstanding Common
Stock payable in shares of Common Stock, the number of shares of Common Stock
issuable upon exercise of the Warrant shall be proportionately increased by the
same ratio as the subdivision or dividend (with appropriate adjustments to the
Exercise Price in effect immediately prior to such subdivision or dividend).  In
case the Company shall at any time combine its

 

6

--------------------------------------------------------------------------------


 

outstanding Common Stock, the number of shares issuable upon exercise of this
Warrant immediately prior to such combination shall be proportionately decreased
by the same ratio as the combination (with appropriate adjustments to the
Exercise Price in effect immediately prior to such combination).

 

(e)           In the event that:

 

(1)           The Company shall declare any cash dividend upon its Common Stock,
or

 

(2)           The Company shall declare any dividend upon its Common Stock
payable in stock or make any special dividend or other distribution to the
holders of its Common Stock, or

 

(3)           The Company shall offer for subscription pro rata to the holders
of its Common Stock any additional shares of stock of any class or other rights,
or

 

(4)           there shall be any capital reorganization or reclassification of
the capital stock of the Company, including any subdivision or combination of
its outstanding shares of Common Stock, or consolidation or merger of the
Company with, or sale of all or substantially all of its assets to, another
corporation, or

 

(5)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in connection with such event, the Company shall give to the holders of
this Warrant:

 

(i)            at least 20 days prior written notice of the date on which the
books of the Company shall close or a record shall be taken for such dividend,
distribution or subscription rights or for determining rights to vote in respect
of any such reorganization, reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up; and

 

(ii)           in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, at least 20
days prior written notice of the date when the same shall take place.

 

Such notice in accordance with the foregoing clause (i) shall also specify, in
the case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock shall be entitled thereto, and such notice in
accordance with the foregoing clause (ii) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, as the case may be.  Each such written notice shall be given by
first class mail, postage prepaid, addressed to the holders of this Warrant at
the address of each such holder as shown on the books of the Company.

 

7

--------------------------------------------------------------------------------


 

(f)            If at any time or from time to time after the date hereof the
Company shall grant, issue or sell any Options, Convertible Securities or rights
to purchase property (the “Purchase Rights”) pro rata to the record holders of
any class of Common Stock and such grants, issuances or sales do not result in
an adjustment of the Exercise Price under Section 4(b) hereof, then each holder
of a Warrant shall be entitled to acquire (within thirty (30) days after the
later to occur of the initial exercise date of such Purchase Rights or receipt
by such holder of the notice concerning Purchase Rights to which such holder
shall be entitled under Section 4(g)) upon the terms applicable to such Purchase
Rights either:

 

(iii)          the aggregate Purchase Rights which such holder could have
acquired if it had held the number of shares of Common Stock acquirable upon
exercise of the Warrant immediately before the grant, issuance or sale of such
Purchase Rights; provided that if any Purchase Rights were distributed to
holders of Common Stock without the payment of additional consideration by such
holders, corresponding Purchase Rights shall be distributed to the holders of
the Warrants as soon as possible and it shall not be necessary for the
exercising holder of the Warrants specifically to request delivery of such
rights; or

 

(iv)          in the event that any such Purchase Rights shall have expired or
shall expire prior to the end of said 30 day period, the number of shares of
Common Stock or the amount of property which such holder could have acquired
upon such exercise at the time or times at which the Company granted, issued or
sold such expired Purchase Rights.

 

(g)           If any event occurs as to which, in the opinion of the Board of
Directors of the Company, the provisions of this Section 4 are not strictly
applicable or if strictly applicable would not fairly protect the rights of the
holders of the Warrants in accordance with the essential intent and principles
of such provisions, then the Board of Directors shall make an adjustment in the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such rights as aforesaid, but in no event shall any
adjustment have the effect of increasing the Exercise Price as otherwise
determined pursuant to any of the provisions of this Section 4 except in the
case of a combination of shares of a type contemplated in Section 4(d) hereof
and then in no event to an amount larger than the Exercise Price as adjusted
pursuant to Section 4(d) hereof.

 

Section 5.              Reorganization, Reclassification, Merger, Consolidation
or Disposition of Assets.

 

If the Company shall reorganize its capital, reclassify its capital stock,
consolidate or merge with or into another corporation or entity (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the shares of Common Stock of the Company) or sell,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another corporation or other entity (such successor or acquiring
corporation or entity, an “Acquiring Entity”), and, pursuant to the terms of
such reorganization, reclassification, merger, consolidation or disposition of
assets, common shares of the Acquiring Entity, or any cash, shares of stock or
other

 

8

--------------------------------------------------------------------------------


 

securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common shares of
the Acquiring Entity (“Other Property”), are to be received by or distributed to
the holders of Common Stock of the Company, then the holder of this Warrant
shall have the right thereafter to receive in lieu of the Common Stock described
in Section 1, the number of shares of common stock of the Acquiring Entity or
Common Stock of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock that the Holder of this Warrant would have
owned or been entitled to receive had Common Stock been issued to such Holder
under Section 1 on full exercise of this Warrant immediately prior to such
event.  In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the Acquiring Entity (if other than the
Company) shall expressly assume all the obligations and liabilities of the
Company hereunder, subject to such modifications as may be deemed appropriate
(as determined in good faith by resolution of the board of directors of the
Company) in order to provide for adjustments of shares of Common Stock issuable
under Section 1 which shall be as nearly equivalent as practicable to the
adjustments provided for in Section 4.  For purposes of this Section 5, “common
shares of the Acquiring Entity” shall include shares or other ownership
interests of such Acquiring Entity of any class which is not preferred as to
dividends or assets over any other class of stock or other ownership interests
of such Acquiring Entity and which is not subject to redemption and shall also
include any evidences of indebtedness, shares or other securities which are
convertible into or exchangeable for any such shares or other ownership
interests, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock or other ownership interests.  The foregoing
provisions of this Section 5 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations, spin-offs, or
dispositions of assets.

 

Section 6.  Certain Notices, Etc.

 

  Whenever the Exercise Price shall be adjusted as provided in Section 4 hereof,
the Company shall forthwith file at each office designated for the exercise of
Warrants, a statement, signed by the Chairman of the Board, the President, any
Vice President or Treasurer of the Company, showing in reasonable detail the
facts requiring such adjustment and the Exercise Price that will be effective
after such adjustment.  The Company shall also cause a notice setting forth any
such adjustments to be sent by mail, first class, postage prepaid, to each
record holder of a Warrant at his or its address appearing on the stock
register.  If such notice relates to an adjustment resulting from an event
referred to in Section 4(f) hereof, such notice shall be included as part of the
notice required to be mailed and published under the provisions of
Section 4(f) hereof.

 

Section 7.              Loss or Mutilation.

 

  Upon receipt by the Company of evidence satisfactory to it (in the exercise of
reasonable discretion) of the ownership of and the loss, theft, destruction or
mutilation of any Warrant and (in the case of loss, theft or destruction) of
indemnity satisfactory to it

 

9

--------------------------------------------------------------------------------


 

(in the exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.

 

Section 8.              Reservation of Common Stock.

 

  The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the Warrant, such number of its shares of Common Stock
as shall from time to time be sufficient to effect exercise of the Warrant; and
if at any time the number of authorized but unissued shares of Common Stock
shall not be sufficient to effect such exercise, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purpose.  Before taking any action that would cause
an adjustment reducing the Exercise Price below the then par value of the shares
of Common Stock issuable upon exercise of the Warrants, the Company will take
any corporate action that may, in the opinion of its counsel, be necessary in
order that the Company may validly and legally issue fully-paid and
nonassessable shares of such Common Stock at such adjusted exercise price.

 

Section 9.              Notices of Record Date.

 

  In the event of (i) any taking by the Company of a record of the holders of
any class of securities for the purpose of determining the holders thereof who
are entitled to receive any dividend or other distribution, or (ii) any capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company, any merger or consolidation of the Company with or
into any other corporation (other than a merger of a wholly owned subsidiary
into the Company), or any transfer of all or substantially all of the assets of
the Company to any other person or any voluntary or involuntary dissolution,
liquidation or winding up of the Company, the Company shall provide to the
Holder, at least twenty (20) days prior to the record date specified therein, a
notice specifying (1) the date on which any such record is to be taken for the
purpose of such dividend or distribution and a description of such dividend or
distribution, (2) the date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding up is
expected to become effective, and (3) the date, if any, that is to be fixed, as
to when the holders of record of Common Stock (or other securities) shall be
entitled to exchange their shares of Common Stock (or other securities) for
securities or other property deliverable upon such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up.

 

Section 10.            Investment Representation and Restriction on Transfer.

 

(a)          Securities Law Requirements.

 

(v)           By its acceptance of this Warrant, Holder hereby represents and
warrants to the Company that this Warrant and the Warrant Shares will be
acquired for investment for its own account, not as a nominee or agent, and not

 

10

--------------------------------------------------------------------------------


 

with a view to the sale or distribution of any part thereof, and that it has no
present intention of selling, granting participations in or otherwise
distributing the same.  By acceptance of this Warrant, Holder further represents
and warrants that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to any
person, with respect to this Warrant or the Warrant Shares.

 

(vi)          By its acceptance of this Warrant, Holder understands that this
Warrant is not, and the Warrant Shares will not be, registered under the
Securities Act, on the basis that the issuance of this Warrant and the Warrant
Shares are exempt from registration under the Act pursuant to
Section 4(2) thereof, and that the Company’s reliance on such exemption is
predicated on Holder’s representations and warranties set forth herein.

 

(vii)         By its acceptance of this Warrant, Holder understands that the
Warrant and the Warrant Shares may not be sold, transferred, or otherwise
disposed of without registration under the Act, or an exemption therefrom, and
that in the absence of an effective registration statement covering the Warrant
and the Warrant Shares or an available exemption from registration under the
Act, the Warrant and the Warrant Shares must be held indefinitely.  In
particular, Holder is aware that the Warrant and the Warrant Shares may not be
sold pursuant to Rule 144 promulgated under the Act unless all of the conditions
of Rule 144 are satisfied.  Among the conditions for use of Rule 144 are the
availability of current information about the Company to the public, prescribed
holding periods which will commence only upon Holder’s payment for the
securities being sold, manner of sale restrictions, volume limitations and
certain other restrictions.  By its acceptance of this Warrant, Holder
represents and warrants that, in the absence of an effective registration
statement covering the Warrant or the Warrant Shares, it will sell, transfer or
otherwise dispose of the Warrant and the Warrant Shares only in a manner
consistent with its representations and warranties set forth herein and then
only in accordance with the provisions of Section 10(a)(iv).

 

(viii)        By its acceptance of this Warrant, Holder agrees that in no event
will it transfer or dispose of any of the Warrants or the Warrant Shares other
than pursuant to an effective registration statement under the Act, unless and
until (i) Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the disposition, and (ii) if requested by the Company, at the
expense of the Holder or transferee, it shall have furnished to the Company an
opinion of counsel, reasonably satisfactory to the Company, to the effect that
such transfer may be made without registration under the Act.

 

(ix)           Holder represents and warrants that it is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

11

--------------------------------------------------------------------------------


 

(b)          Legends; Stop Transfer.

 

(x)            All certificates evidencing the Warrant Shares shall bear a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR UNDER ANY STATE SECURITIES LAWS.  THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM AND CONTENT TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.

 

(xi)           The certificates evidencing the Warrant Shares shall also bear
any legend required by any applicable state securities law.

 

(xii)          In addition, the Company shall make, or cause its transfer agent
to make, a notation regarding the transfer restrictions of the Warrant and the
Warrant Shares in its stock books, and the Warrant and the Warrant Shares shall
be transferred on the books of the Company only if transferred or sold pursuant
to an effective registration statement under the Securities Act covering the
same or pursuant to and in compliance with the provisions of Section 4 and
Section 10(a)(iv).

 

Section 11.            Notices.

 

  All notices and other communications from the Company to the Holder of this
Warrant shall be mailed by hand delivery, by telecopier, by courier guaranteeing
overnight delivery or by first-class mail, return receipt requested, and shall
be deemed given (i) when made, if made by hand delivery, (ii) upon confirmation,
if made by telecopier, (iii) one (1) Business Day after being deposited with
such courier, if made by overnight courier or (iv) on the date indicated on the
notice of receipt, if made by first-class mail.

 

Section 12.            Change; Waiver.

 

  Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought.

 

12

--------------------------------------------------------------------------------


 

Section 13.            Headings. 

 

The headings in this Warrant are for purposes of convenience in reference only,
and shall not be deemed to constitute a part hereof.

 

Section 14.            Governing Law. 

 

This Warrant shall be construed and enforced in accordance with and governed by
the internal laws, and not the law of conflicts, of the State of Texas.

 

 

CUBIC ENERGY, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

 

Jon S. Ross

 

 

Secretary

 

13

--------------------------------------------------------------------------------


 

SUBSCRIPTION NOTICE
(To be executed only upon exercise of Warrant)

 

The undersigned, registered owner of this Warrant, irrevocably exercises this
Warrant and purchases                          of the number of shares of Common
Stock, $0.05 par value per share (“Warrant Shares”), of Cubic Energy, Inc., a
Texas corporation (the “Company”), purchasable with the attached Warrant (the
“Warrant”).  Holder shall pay the sum of $                                 to
the Company in accordance with the terms of the Warrant.  Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

DATED:

 

 

 

 

 

(Signature of Holder)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)          (State)   (Zip)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned, registered owner of this Warrant, hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock, $0.05 par value per share, set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint
                                                  
                                                                                                  
Attorney to make such transfer on the books of Cubic Energy, Inc., a Texas
corporation, maintained for the purpose, with full power of substitution in the
premises.

 

DATED:

 

 

 

 

(Signature)

 

 

 

 

 

(Witness)

 

--------------------------------------------------------------------------------